OPINION — AG — (1) VENDOR STATE AGENCIES ARE REQUIRED TO COLLECT SALES TAX IN THE SALE OF SURPLUS PROPERTY DISPOSED UNDER THE PROVISIONS OF " THE OKLAHOMA CENTRAL PURCHASING ACT ", 74 O.S. 1971 85.1 [74-85.1] (2) THE STATE, UPON RELATION OF THE PROPER STATE AGENCY, HAS AN AFFIRMATIVE DUTY TO COLLECT SALES TAXES IN ACCORDANCE WITH 68 O.S. 1971 1310 [68-1310](B) (3) THE STATE AGENCY IS CUSTODIAL CONTROL OF SUCH PROPERTY MUST COLLECT SALES TAXES AT THE TIME OF TRANSFER TO A PURCHASER AS REQUIRED BY 68 O.S. 1971 1310 [68-1310](B) . THE TAX COMMISSION ALSO HAS THE DUTY AND AUTHORITY TO ASSESS AND COLLECT SUCH SALES TAXES BY LEGAL PROCEEDINGS. CITE: 74 O.S. 1971 85.9 [74-85.9], 74 O.S. 1971 85.5 [74-85.5](5), 68 O.S. 1971 1301 [68-1301], OPINION NO. 77-107, 68 O.S. 1971 215 [68-215] (JOHNNY J. AKINS) 68 O.S. 1310 [68-1310], 74 O.S. 85.1 [74-85.1]